        Case 1:19-cv-03185-RDM Document 87-2 Filed 05/14/20 Page 1 of 2



                      DECLARATION OF IESHAAH MURPHY
           SUPERVISING ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Ieshaah Murphy, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.


1.     My name is Ieshaah Murphy. I make these statements based upon my personal
       knowledge.

2.     I am a supervising attorney in the Trial Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since February 19,
       2017. Prior to working as a supervising attorney, I was a staff attorney in the Trial
       Division at PDS. I have worked at PDS since October of 2012. PDS is a federally funded,
       independent organization dedicated to representing indigent adults and children accused
       of crimes in the District of Columbia. My principal responsibility as a supervising trial
       attorney at PDS is to represent people in criminal proceedings in the District of Columbia
       Superior Court and to supervise the practice of PDS’s trial attorneys.

3.     As part of my duties as an attorney at PDS, I regularly conduct legal visits and legal
       phone calls with clients in the custody of the District of Columbia’s Department of
       Corrections, both at the Central Detention Facility (“CDF”) and at the Correctional
       Treatment Facility (“CTF”) and St. Elizabeths Hospital (hereinafter “Hospital”).

4.     While conducting a legal phone call with Client A, who is currently at St. Elizabeths, I
       learned the following:
           a. Client A had been living on the 1G unit at the Hospital since December of 2019.
           b. Client A moved from unit 1G to the TLC unit on May 9, 2020 after testing
              positive for COVID-19.
           c. Client A started to feel sick at some point in mid-April, 2020. Client A had a fever
              of 99.7, body aches, chills, vomiting, and headaches. Client A repeatedly
              requested to be tested for COVID-19, but was told that Client A could not be
              tested because Client A’s fever did not go above 101 degrees. Around this same
              time, there were at least six other residents who were also sick and denied testing
              because their fevers did not rise above 101 degrees. Client A eventually began to
              recover from this illness.
           d. Client A was tested for COVID-19 on May 5, 2020. While waiting for test results
              Client A interacted with residents on the unit normally. Client A used the
              communal bathrooms, played video games, and watched TV with other residents.
           e. Client A received positive COVID-19 test results on May 7, 2020.
           f. Client A was moved from 1G to the TLC unit at around midnight on May 9, 2020.
           g. Client A was told that Client A will remain on the TLC unit until at least May 18,
              2020. Client A will be tested for COVID-19 again on May 18, 2020.
        Case 1:19-cv-03185-RDM Document 87-2 Filed 05/14/20 Page 2 of 2



           h. Prior to the COVID-19 pandemic, Client A used to do physical therapy, for
              Carpal Tunnel and a prior injury, about two times a week. Client A has not been
              able to get physical therapy for about a month and a half.


I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct to the best of my knowledge and belief.


       Executed on the 13th day of May 2020, in Washington, D.C.




                                                     _______________________________
                                                     Ieshaah Murphy
                                                     Supervising Attorney
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC
